Exhibit 32 Certification Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 For purposes of Section1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Insys Therapeutics, Inc., a Delaware corporation (“Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form 10-K for the fiscal year ended December31, 2013 (“Form 10-K”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 4, 2014 /s/ Michael L. Babich Michael L. Babich President and Chief Executive Officer Dated: March 4, 2014 /s/ Darryl S. Baker Darryl S. Baker Chief Financial Officer
